PER CURIAM:
Kenneth K. Knight and A. Andrew van Teylingen, co-partners, doing business as Knight & van Teylingen, and Kenneth *535K. Knight having moved and applied to this Court for certain orders under a motion and application entitled “Affidavit, Motion to Stay, and Application for Writ of Supervisory Control (or other Appropriate Relief) Staying District Court Proceedings Herein until Determination of Appeal, and for Order Directing Plaintiff and the DISTRICT Court to Appear and Participate in Appeal Proceedings Involving Identical Pacts, Issues and Matters,” and the Court having heard argument ex parte and having taken the matter under advisement and given consideration to the contentions of the movants and being now advised in the premises.
It is ordered that the relief sought be denied, without prejudice.